CHAVEZ, Justice,
dissenting.
I respectfully dissent. I would hold that appellant has shown particularized need for a transcript of the prior testimony of the two witnesses who testified that they were the victim’s of appellant’s attacks, Trevino and Rodriguez. I agree that Melendez’s motion prior to the trial contained no showing of particularized need, and therefore the trial court’s denial of the pretrial motion was proper. However, when Melendez reurged the motion during the trial, he had demonstrated inconsistencies in the statements of Trevino and Rodriguez. Trevino’s testimony was inconsistent on whether he was attacked by one man or two and whether his glasses fell off or were pulled off of him by his attackers. As noted by the majority, Rodriguez’s testimony was inconsistent on the circumstances leading up to the attacks.
Melendez argues that these inconsistencies demonstrate the likelihood that further inconsistencies will be found in the transcript of the Villanueva trial which will be useful for cross examination and impeachment. The majority notes that appellant never indicated any inconsistencies between the witnesses’ prior testimony and that given at appellant’s trial. The majority apparently would hold the appellant to the practically impossible burden of showing detailed information contained within a document that he can not possess. Indigent criminal defendants wishing for a transcript of prior testimony based on inconsistencies in the testimonies are caught in a viscous circle - they can not obtain a transcript unless they can show inconsistencies within the former testimony itself, yet they can not show inconsistencies in the former testimony unless they obtain a transcript. I would hold that the inconsistencies between the witnesses’ statements at appellant’s trial and previous written statements establish sufficient need for transcripts of the testimony given by these witnesses in the co-defendant’s trial.